                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello

Criminal Action No. 19-cr-00301-CMA

UNITED STATES OF AMERICA,

          Plaintiff,

v.

1.        CLAUDIU UNGURU-DUCILA, and
2.        MIRABELLA UNGURU-DUCILA,

          Defendants.


            ORDER PERMITTING DISCLOSURE OF GRAND JURY MATERIAL



          This matter is before the Court upon the Government’s Ex Parte Motion for an

Order Permitting Disclosure of Grand Jury Material. 1 (Doc. # 23.) As grounds for such

disclosure, the Government stated:

     I.   The Government has obtained testimony from one or more persons who may be

          called as trial witnesses. Early disclosure of this material may assist the

          defendants in preparing for trial.

    II.   Disclosure of pertinent portions of the Grand Jury transcripts and exhibits may be

          in the best interests of justice. In the course of preparation for trial and during the

          course of certain pretrial matters and at trial, it may be appropriate to disclose to

          the defense portions of the Grand Jury transcripts pertaining to certain witnesses

1Federal Rule of Criminal Procedure 6(e)(3)(F) provides that the Government may petition the Court to
disclosure a grand jury matter under Rule 6(e)(3)(E)(1) ex parte.
      for the limited purpose of preparing for and conducting trial. See 18 U.S.C.

      § 3500; Fed. R. Crim. P. 26.2, 16, 6(e)(3)(E)(i), 6(e)(3)(F).

(Doc. # 23 at 1–2.)

      Being now fully advised in the premises, the Court ORDERS the following:

1.    The Government’s Ex Parte Motion for an Order Permitting Disclosure of Grand

      Jury Material (Doc. # 23) is GRANTED;

2.    The United States Attorney's Office may disclose to the defense pertinent

      portions of the transcripts of witnesses' testimony before the Grand Jury in the

      above captioned case after it has been determined by the Government that such

      witnesses will be called to testify at trial. The defense attorneys are to maintain

      control over the material, keeping it in his or her confidential files and under the

      control of his or her confidential employees. This Order permits pretrial

      disclosure of pertinent portions of the Grand Jury transcripts which would be

      disclosed pursuant to 18 U.S.C. § 3500 or Federal Rules of Criminal Procedure

      26.2 and 16; and

3.    The Grand Jury material so disclosed is to be used for the purposes of the above

      captioned case, to include any appeals taken, and for no other purpose until

      further order of this Court. The United States Attorney's Office is directed to

      enclose a copy of this Order with any Grand Jury material disclosed pursuant to

      this Order.




                                             2
DATED:   July 30, 2019

                             BY THE COURT:


                             _____________________________
                             CHRISTINE M. ARGUELLO
                             United States District Judge




                         3
